ATTACHMENT D

Case 6:20-cv-02079-LRR-KEM Document 31-5 Filed 11/16/20 Page 1 of 15
@)

Tyson

Essential Employee Verification
INSTRUCTIONS TO TEAM MEMBERS:

¢ Keep this letter with you at all times.
° If you are stopped by law enforcement, show them this letter.
¢ Please keep identification with you at all times.

TO WHOM IT MAY CONCERN:

The holder of this letter is an employee of Tyson Foods (or one of its subsidiaries)
and must be free to engage in his or her work.

As the largest U.S. food company, Tyson’s operations are vital to the continuing ability to
produce and deliver food products during the current national emergency, and Tyson has
been designated by the United States Department of Homeland Security as critical to the
infrastructure of the United States. Furthermore, the President of the United States
recently instructed employees of the food and agriculture industry that they “have a special
responsibility to maintain [their] normal work schedule,” and to continue to perform their
job functions during the present national emergency.!

Please be aware that Tyson employees are therefore “Essential Critical Infrastructure
Workers”? and should be considered exempt from local restrictions such as curfews, shelter-
in-place orders, and other mobility restrictions, which would inhibit their ability to freely
carry out their duties as a Tyson employee, including traveling to, returning from, or
otherwise performing related work functions.

Accordingly, Tyson asks that you allow this individual to continue with the performance of
his or her job so that they may continue to provide services essential to the continued
production of food.

Please call [NUMBER] immediately with any questions or concerns.

Sincerely,
Tyson Foods

 

! See https:/Awww.whitehouse.gov/wp-content/uploads/2020/03/03.16.20 coronavirus-guidance 8.5x11 315PM.pdf
2 See https:/Avww.cisa.gov/publication/guidance-essential-critical-infrastructure-workforce

Tyson Foods 2200 W. Don Tyson Parkway Springdale, Arkansas 72762

Case 6:20-cv-02079-LRR-KEM Document 31-5 Filed 11/16/20 Page 2 of 15
Tyson
March 19, 2020

To: Our “Critical” Valued Suppliers
From: Tyson Foods, Inc. and its subsidiaries (“Tyson”)

Re: COVID-19 and essential suppliers
Ladies and Gentlemen:

As the largest U.S. food company, Tyson’s operations, including those of its critical suppliers
and contractors, are vital to the continuing ability to produce and deliver protein products to its
customers and consumers throughout the United States and the world. Please be aware that Tyson
deems you and/or your organization to be a “critical” supplier and, as such, depends on the continued
availability and delivery of your goods and/or services to its ongoing operations during this national
emergency.

As you are no doubt aware, many state and local jurisdictions have limited or may in the future
limit or prohibit the movement and activities of residents and businesses and require individuals to
“shelter in place”—that is, stay at home—in order to discourage the spread of the COVID-19 virus.
Generally speaking, these limitations do not apply to certain essential activities or the provision
of essential business and government services. Moreover, the production and provision of human
and animal food products and services and the maintenance of supply chains are included in the
National Critical Functions Set identified by the Cybersecurity and Infrastructure Security Agency
(CISA) of the U.S. Department of Homeland Security. Please see the attached publication from CISA
describing the entirety of the National Critical Functions Set.

As a critical supplier, Tyson depends on, and appreciates, your uninterrupted service and
cooperation during this difficult time. We will continue to monitor the evolving COVID-19 situation

and its effects. If you have any questions or concerms, please do not hesitate to contact your Tyson
representative.

Tyson Foods, Inc.

Case 6:20-cv-02079-LRR-KEM Document 31-5 Filed 11/16/20 Page 3 of 15
 

CYBER+ INFRASTRUCTURE

Operate Core Network
Provide Cable Access
Network Services
Provide Internet Based
Content, Information, and
Communication Services
Provide Internet Routing,
Access, and Connection
Services

Provide Positioning,
Navigation, and Timing
Services

Provide Radio Broadcast
Access Network Services
Provide Satellite Access
Network Services
Provide Wireless Access
Network Services
Provide Wireline Access
Network Services

 

Distribute Electricity
Maintain Supply Chains
Transmit Electricity

Transport Cargo and
Passengers by Air

Transport Cargo and
Passengers by Rail

Transport Cargo and
Passengers by Road
Transport Cargo and
Passengers by Vessel
Transport Materials
by Pipeline

Transport Passengers
by Mass Transit

 

National Critical Functions: The functions of
government and the private sector so vital to the
United States that their disruption, corruption, or
dysfunction would have a debilitating effect on

security, national economic security, national public

health or safety, or any combination thereof.

 

@

*
€

«

Conduct Elections
Develop and Maintain

Public Works and Services =

Educate and Train
Enforce Law

Maintain Access to
Medical Records

Manage Hazardous
Materials

Manage Wastewater
Operate Government
Perform Cyber Incident
Management Capabilities
Prepare for and
Manage Emergencies
Preserve Constitutional
Rights

Protect Sensitive
Information

Provide and Maintain
infrastructure

Provide Capital Markets
and Investment Activities

Provide Consumer and
Commercial Banking
Services

Provide Funding and
Liquidity Services
Provide Identity
Management and
Associated Trust Support
Services

Provide Insurance Services *

Provide Medical Care

Provide Payment, Clearing,
and Settlement Services

Provide Public Safety
Provide Wholesale Funding

Store Fuel and
Maintain Reserves

Support Community Health

eee

aveeconaese

*

2
«
a

a
°

April 2019

 

Exploration and Extraction
Of Fuels

Fuel Refining and
Processing Fuels

Generate Electricity
Manufacture Equipment

Produce and Provide
Agricultural Products and
Services

Produce and Provide
Human and Animal Food
Products and Services

Produce Chemicals

Provide Metals and
Materials

Provide Housing

Provide Information
Technology Products and
Services

Provide Materiel and
Operational Support
to Defense
Research and
Development

Supply Water

 

Case 6:20-cv-02079-LRR-KEM

CISA.gov

Document 31-5 Filed 11/16/20 Page 4 of 15
U.S. Department of Homeland Security
Cybersecurity & Infrastructure Security Agency
Office of the Director

Washington, DC 20528

 

CYBER HINFRASTRUCTURE

 

March 19, 2020

MEMORANDUM ON IDENTIFICATION OF ESSENTIAL CRITICAL
INFRASTRUCTURE WORKERS DURING COVID-19 RESPONSE

FROM: Christopher C. Krebs _ a ef
Director ae -
Cybersecurity and Infrastructure Security Ag gency (CISA)

 

 

As the Nation comes together to slow the spread of COVID-19, on March 16", the President issued
updated Coronavirus Guidance for America. This guidance states that:

“If you work in a critical infrastructure industry, as defined by the Department of
Homeland Security, such as healthcare services and pharmaceutical and food supply, you
have a special responsibility to maintain your normal work schedule.”

The Cybersecurity and Infrastructure Security Agency (CISA) executes the Secretary of Homeland
Security’s responsibilities as assigned under the Homeland Security Act of 2002 to provide strategic
guidance, promote a national unity of effort, and coordinate the overall federal effort to ensure the
security and resilience of the Nation's critical infrastructure. CISA uses trusted partnerships with
both the public and private sectors to deliver infrastructure resilience assistance and guidance to a
broad range of partners.

In accordance with this mandate, and in collaboration with other federal agencies and the private
sector, CISA developed an initial list of “Essential Critical Infrastructure Workers” to help State and
local officials as they work to protect their communities, while ensuring continuity of functions
critical to public health and safety, as well as economic and national security. The list can also
inform critical infrastructure community decision-making to determine the sectors, sub-sectors,
segments, or critical functions that should continue normal operations, appropriately modified to
account for Centers for Disease Control (CDC) workforce and customer protection guidance.

The attached list identifies workers who conduct a range of operations and services that are essential
to continued critical infrastructure viability, including staffing operations centers, maintaining and
repairing critical infrastructure, operating call centers, working construction, and performing
management functions, among others. The industries they support represent, but are not necessarily
limited to, medical and healthcare, telecommunications, information technology systems, defense,
food and agriculture, transportation and logistics, energy, water and wastewater, law enforcement,
and public works.

Case 6:20-cv-02079-LRR-KEM Document 31-5 Filed 11/16/20 Page 5 of 15
We recognize that State, local, tribal, and territorial governments are ultimately in charge of
implementing and executing response activities in communities under their jurisdiction, while the
Federal Government is in a supporting role. As State and local communities consider
COVID-19-related restrictions, CISA is offering this list to assist prioritizing activities related to
continuity of operations and incident response, including the appropriate movement of critical
infrastructure workers within and between jurisdictions.

Accordingly, this list is advisory in nature. It is not, nor should it be considered to be, a federal
directive or standard in and of itself.

In addition, these identified sectors and workers are not intended to be the authoritative or exhaustive
list of critical infrastructure sectors and functions that should continue during the COVID-19
response. Instead, State and local officials should use their own judgment in using their authorities
and issuing implementation directives and guidance. Similarly, critical infrastructure industry
partners will use their own judgment, informed by this list, to ensure continued operations of critical
infrastructure services and functions. All decisions should appropriately balance public safety while
ensuring the continued delivery of critical infrastructure services and functions.

CISA will continue to work with you and our partners in the critical infrastructure community to
update this list as the Nation’s response to COVID-19 evolves. We also encourage you to submit
how you might use this list so that we can develop a repository of use cases for broad sharing across
the country.

Should you have questions about this list, please contact CISA at CJS (Ocisa dhs. poy.

   

Attachment: “Guidance on the Essential Critical Infrastructure Workforce: Ensuring Community
and National Resilience in COVID-19 Response”

Case 6:20-cv-02079-LRR-KEM Document 31-5 Filed 11/16/20 Page 6 of 15
 

uidance on the Essential Critica
lati

   
    

Version 1.0 (March 19, 2020)

THE IMPORTANCE OF ESSENTIAL CRITICAL INFRASTRUCTURE WORKERS

Functioning critical infrastructure is imperative during the response to the COVID-19 emergency for both public health
and safety as well as community well-being. Certain critical infrastructure industries have a special responsibility in
these times to continue operations.

This guidance and accompanying list are intended to support State, Local, and industry partners in identifying the
critical infrastructure sectors and the essential workers needed to maintain the services and functions Americans
depend on daily and that need to be able to operate resiliently during the COVID-19 pandemic response.

This document gives guidance to State, local, tribal, and territorial jurisdictions and the private sector on defining
essential critical infrastructure workers. Promoting the ability of such workers to continue to work during periods of
community restriction, access management, social distancing, or closure orders/directives is crucial to community
resilience and continuity of essential functions.

CONSIDERATIONS FOR GOVERNMENT AND BUSINESS

This list was developed in consultation with federal agency partners, industry experts, and State and local officials,
and is based on several key principles:

1. Response efforts to the COVID-19 pandemic are locally executed, State managed, and federally supported

2. Everyone should follow guidance from the CDC, as well as State and local government officials, regarding
strategies to limit disease spread.

3. Workers should be encouraged to work remotely when possible and focus on core business activities. In-
person, non-mandatory activities should be delayed until the resumption of normal operations.

4. When continuous remote work is not possible, businesses should enlist strategies to reduce the likelihood of
spreading the disease. This inciudes, but is not necessarily limited to, separating staff by off-setting shift
hours or days and/or social distancing. These steps can preserve the workforce and allow operations to
continue.

een information, _.
email CISA.CAT@cisa.dhs.gov :

fee

 
 

5. All organizations should implement their business continuity and pandemic plans, or put plans in place if they

do not exist. Delaying implementation is not advised and puts at risk the viability of the business and the
health and safety of the employees.

6. inthe modern economy, reliance on technology and just-in-time supply chains means that certain workers
must be able to access certain sites, facilities, and assets to ensure continuity of functions.

7. Government empioyees, such as emergency managers, and the business community need to establish and
maintain lines of communication.

8. When government and businesses engage in discussions about critical infrastructure workers, they need to
consider the implications of business operations beyond the jurisdiction where the asset or facility is located.
Businesses can have sizeable economic and societal impacts as well as supply chain dependencies that are
geographically distributed.

9. Whenever possible, jurisdictions should align access and movement control policies related to critical
infrastructure workers to lower the burden of workers crossing jurisdictional boundaries.

IDENTIFYING ESSENTIAL CRITICAL INFRASTRUCTURE WORKERS

The following list of sectors and identified essential critical infrastructure workers are an initial recommended set and
are intended to be overly inclusive reflecting the diversity of industries across the United States. CISA will continually
solicit and accept feedback on the list (both sectors/sub sectors and identified essential workers) and will evolve the
list in response to stakeholder feedback. We will also use our various stakeholder engagement mechanisms to work
with partners on how they are using this list and share those lessons learned and best practices broadly. We ask that
you share your feedback, both positive and negative on this list so we can provide the most useful guidance to our
critical infrastructure partners. Feedback can be sent to CISA.CAT@CISA.DHS.GOV.

 
   
     

reasential Critical
infrastructure
Workers

 

 

 

Oe CE“ 78 eget ecu colulin (a1
Brees = ——sha Eerie

EY coo gc

_For more infor
_email CISA.CATG@cisa.

 
 

HEALTHCARE / PUBLIC HEALTH

Workers providing COVID-19 testing; Workers that perform critical clinical research needed for COVID-19
response

Caregivers (e.g., physicians, dentists, psychologists, mid-level practitioners, nurses and assistants, infection
control and quality assurance personnel, pharmacists, physical and occupational therapists and assistants,
social workers, speech pathologists and diagnostic and therapeutic technicians and technologists)

Hospital and laboratory personnel (including accounting, administrative, admitting and discharge, engineering,
epidemiological, source plasma and blood donation, food service, housekeeping, medical records, information
technology and operational technology, nutritionists, sanitarians, respiratory therapists, etc.)

Workers in other medical facilities (including Ambulatory Health and Surgical, Blood Banks, Clinics, Community
Mental Health, Comprehensive Outpatient rehabilitation, End Stage Renal Disease, Health Departments, Home
Health care, Hospices, Hospitals, Long Term Care, Organ Pharmacies, Procurement Organizations, Psychiatric
Residential, Rural Health Clinics and Federally Qualified Health Centers)

Manufacturers, technicians, logistics and warehouse operators, and distributors of medical equipment,
personal protective equipment (PPE), medical gases, pharmaceuticals, blood and blood products, vaccines,
testing materials, laboratory supplies, cleaning, sanitizing, disinfecting or sterilization supplies, and tissue and
paper towel products

Public health / community health workers, including those who compile, model, analyze and communicate
public health information

Blocd and plasma donors and the employees of the organizations that operate and manage related activities
Workers that manage health plans, billing, and health information, who cannot practically work remotely
Workers who conduct community-based public health functions, conducting epidemiologic surveillance,
compiling, analyzing and communicating public health information, who cannot practically work remotely
Workers performing cybersecurity functions at healthcare and public health facilities, who cannot practically
work remotely

Workers conducting research critical to COVID-19 response

Workers performing security, incident management, and emergency operations functions at or on behalf of
healthcare entities including healthcare coalitions, who cannot practically work remotely

Workers who support food, shelter, and social services, and other necessities of life for economically
disadvantaged or otherwise needy individuals, such as those residing in shelters

Pharmacy employees necessary for filling prescriptions

Workers performing mortuary services, including funeral homes, crematoriums, and cemetery workers
Workers who coordinate with other organizations to ensure the proper recovery, handling, identification,
transportation, tracking, storage, and disposal of human remains and personal effects; certify cause of death;
and facilitate access to mental/behavioral health services to the family members, responders, and survivors of
an incident

 
 

LAW ENFORCEMENT, PUBLIC SAFETY, FIRST RESPONDERS

Personnel in emergency management, law enforcement, Emergency Management Systems, fire, and
corrections, including front line and management

Emergency Medical Technicians

911 call center employees

Fusion Center employees

Hazardous material responders from government and the private sector.

Workers ~ including contracted vendors -- who maintain digital systems infrastructure supporting law
enforcement and emergency service operations.

FOOD AND AGRICULTURE

Workers supporting groceries, pharmacies and other retail that sells food and beverage products

Restaurant carry-out and quick serve food operations - Carry-out and delivery food employees

Food manufacturer employees and their supplier employees—to include those employed in food processing
(packers, meat processing, cheese plants, milk plants, produce, etc.) facilities; livestock, poultry, seafood
slaughter facilities; pet and animal feed processing facilities; human food facilities producing by-products for
animal food; beverage production facilities; and the production of food packaging

Farm workers to include those employed in animal food, feed, and ingredient production, packaging, and
distribution; manufacturing, packaging, and distribution of veterinary drugs; truck delivery and transport; farm
and fishery labor needed to produce our food supply domestically

Farm workers and support service workers to include those who field crops; commodity inspection; fuel ethanol
facilities; storage facilities; and other agricultural inputs

Employees and firms supporting food, feed, and beverage distribution, including warehouse workers, vendor-
managed inventory controllers and blockchain managers

Workers supporting the sanitation of all food manufacturing processes and operations from wholesale to retail
Company cafeterias - in-plant cafeterias used to feed employees

Workers in food testing labs in private industries and in institutions of higher education

Workers essential for assistance programs and government payments

Employees of companies engaged in the production of chemicals, medicines, vaccines, and other substances
used by the food and agriculture industry, including pesticides, herbicides, fertilizers, minerals, enrichments,
and other agricultural production aids

Animal agriculture workers to include those employed in veterinary health; manufacturing and distribution of
animal medical materials, animal vaccines, animal drugs, feed ingredients, feed, and bedding, etc.;
transportation of live animals, animal medical materials; transportation of deceased animals for disposal;
raising of animals for food; animal production operations; slaughter and packing plants and associated
regulatory and government workforce

Workers who support the manufacture and distribution of forest products, including, but not limited to timber,
paper, and other wood products

Employees engaged in the manufacture and maintenance of equipment and other infrastructure necessary to
agricultural production and distribution

 
 

ENERGY
Electricity industry:

Workers who maintain, ensure, or restore the generation, transmission, and distribution of electric power,
including call centers, utility workers, reliability engineers and fleet maintenance technicians

Workers needed for safe and secure operations at nuclear generation

Workers at generation, transmission, and electric blackstart facilities

Workers at Reliability Coordinator (RC), Balancing Authorities (BA), and primary and backup Control Centers

(CC), including but not limited to independent system operators, regional transmission organizations, and
balancing authorities

Mutual assistance personnel

IT and OT technology staff - for EMS (Energy Management Systems) and Supervisory Control and Data
Acquisition (SCADA) systems, and utility data centers; Cybersecurity engineers; cybersecurity risk management
Vegetation management crews and traffic workers who support

Environmental remediation/ monitoring technicians

Instrumentation, protection, and control technicians

Petroleum workers:

Petroleum product storage, pipeline, marine transport, terminals, rail transport, road transport

Crude oil storage facilities, pipeline, and marine transport

Petroleum refinery facilities

Petroleum security operations center employees and workers who support emergency response services
Petroleum operations control rooms/centers

Petroleum drilling, extraction, production, processing, refining, terminal operations, transporting, and retail for
use as end-use fuels or feedstocks for chemical manufacturing

Onshore and offshore operations for maintenance and emergency response

Retail fuel centers such as gas stations and truck stops, and the distribution systems that support them

Natural and propane gas workers:

@

Natural gas transmission and distribution pipelines, including compressor stations

Underground storage of natural gas

Natural gas processing plants, and those that deal with natural gas liquids

Liquefied Natural Gas (LNG) facilities

Natural gas security operations center, natural gas operations dispatch and control rooms/centers natural gas
emergency response and customer emergencies, including natural gas leak calls

Drilling, production, processing, refining, and transporting natural gas for use as end-use fuels, feedstocks for
chemical manufacturing, or use in electricity generation

Propane gas dispatch and control rooms and emergency response and customer emergencies, including
propane leak calls

Propane gas service maintenance and restoration, including call centers

 
 

Processing, refining, and transporting natural liquids, including propane gas, for use as end-use fuels or
feedstocks for chemical manufacturing

Propane gas storage, transmission, and distribution centers

WATER AND WASTEWATER

Employees needed to operate and maintain drinking water and wastewater/drainage infrastructure, including:

Operational staff at water authorities

Operational staff at community water systems

Operational staff at wastewater treatment facilities

Workers repairing water and wastewater conveyances and performing required sampling or monitoring
Operational staff for water distribution and testing

Operational staff at wastewater collection facilities

Operational staff and technical support for SCADA Control systems

Chemical disinfectant suppliers for wastewater and personnel protection

Workers that maintain digital systems infrastructure supporting water and wastewater operations

TRANSPORTATION AND LOGISTICS

Employees supporting or enabling transportation functions, including dispatchers, maintenance and repair
technicians, warehouse workers, truck stop and rest area workers, and workers that maintain and inspect
infrastructure (including those that require cross-border travel)

Employees of firms providing services that enable logistics operations, including cooling, storing, packaging,
and distributing products for wholesale or retail sale or use.

Mass transit workers

Workers responsible for operating dispatching passenger, commuter and freight trains and maintaining rail
infrastructure and equipment

Maritime transportation workers - port workers, mariners, equipment operators

Truck drivers who haul hazardous and waste materials to support critical infrastructure, capabilities, functions,
and services

Automotive repair and maintenance facilities

Manufacturers and distributors (to include service centers and related operations) of packaging materials,
pallets, crates, containers, and other supplies needed to support manufacturing, packaging staging and
distribution operations

Postal and shipping workers, to include private companies

Employees who repair and maintain vehicles, aircraft, rail equipment, marine vessels, and the equipment and
infrastructure that enables operations that encompass movement of cargo and passengers

Air transportation employees, inciuding air traffic controllers, ramp personnel, aviation security, and aviation
management

Workers who support the maintenance and operation of cargo by air transportation, including flight crews,
maintenance, airport operations, and other on- and off- airport facilities workers

 
 

PUBLIC WORKS

Workers who support the operation, inspection, and maintenance of essential dams, locks and levees
Workers who support the operation, inspection, and maintenance of essential public works facilities and
operations, including bridges, water and sewer main breaks, fleet maintenance personnel, construction of
critical or strategic infrastructure, traffic signal maintenance, emergency location services for buried utilities,
maintenance of digital systems infrastructure supporting public works operations, and other emergent issues
Workers such as plumbers, electricians, exterminators, and other service providers who provide services that
are necessary to maintaining the safety, sanitation, and essential operation of residences

Support, such as road and line clearing, to ensure the availability of needed facilities, transportation, energy
and communications

Support to ensure the effective removal, storage, and disposal of residential and commercial solid waste and
hazardous waste

COMMUNICATIONS AND INFORMATION TECHNOLOGY

Communications:

Maintenance of communications infrastructure- including privately owned and maintained communication
systems- supported by technicians, operators, call-centers, wireline and wireless providers, cable service
providers, satellite operations, undersea cable landing stations, Internet Exchange Points, and manufacturers
and distributors of communications equipment

Workers who support radio, television, and media service, including, but not limited to front line news
reporters, studio, and technicians for newsgathering and reporting

Workers at Independent System Operators and Regional Transmission Organizations, and Network Operations
staff, engineers and/or technicians to manage the network or operate facilities

Engineers, technicians and associated personnel responsible for infrastructure construction and restoration,
including contractors for construction and engineering of fiber optic cables

Installation, maintenance and repair technicians that establish, support or repair service as needed

Central office personnel to maintain and operate central office, data centers, and other network office facilities
Customer service and support staff, including managed and professional services as well as remote providers
of support to transitioning employees to set up and maintain home offices, who interface with customers to
manage or support service environments and security issues, including payroll, billing, fraud, and
troubleshooting

Dispatchers involved with service repair and restoration

Information Technology:

Workers who support command centers, including, but not limited to Network Operations Command Center,
Broadcast Operations Control Center and Security Operations Command Center

Data center operators, including system administrators, HVAC & electrical engineers, security personnel, IT
managers, data transfer solutions engineers, software and hardware engineers, and database administrators
Client service centers, field engineers, and other technicians supporting critical infrastructure, as well as

 
 

manufacturers and supply chain vendors that provide hardware and software, and information technology
equipment (to include microelectronics and semiconductors) for critical infrastructure

Workers responding to cyber incidents involving critical infrastructure, including medical facilities, SLTT
governments and federal facilities, energy and utilities, and banks and financial institutions, and other critical
infrastructure categories and personnel

Workers supporting the provision of essential global, national and local infrastructure for computing services
(incl. cloud computing services), business infrastructure, web-based services, and critical manufacturing
Workers supporting communications systems and information technology used by law enforcement, public
safety, medical, energy and other critical industries

Support required for continuity of services, including janitorial/cleaning personnel

OTHER COMMUNITY-BASED GOVERNMENT OPERATIONS AND ESSENTIAL
FUNCTIONS

Workers to ensure continuity of building functions

Security staff to maintain building access control and physical security measures

Elections personnel

Federal, State, and Local, Tribal, and Territorial employees who support Mission Essential Functions and
communications networks

Trade Officials (FTA negotiators; international data flow administrators)

Weather forecasters

Workers that maintain digital systems infrastructure supporting other critical government operations
Workers at operations centers necessary to maintain other essential functions

Workers who support necessary credentialing, vetting and licensing operations for transportation workers
Customs workers who are critical to facilitating trade in support of the national emergency response supply
chain

Educators supporting public and private K-12 schools, colleges, and universities for purposes of facilitating
distance learning or performing other essential functions, if operating under rules for social distancing
Hotel Workers where hotels are used for COVID-19 mitigation and containment measures

CRITICAL MANUFACTURING

Workers necessary for the manufacturing of materials and products needed for medical supply chains,
transportation, energy, communications, food and agriculture, chemical manufacturing, nuclear facilities, the
operation of dams, water and wastewater treatment, emergency services, and the defense industrial base.

HAZARDOUS MATERIALS

Workers at nuclear facilities, workers managing medical waste, workers managing waste from pharmaceuticals
and medical material production, ana workers at laboratories processing test kits

Workers who support hazardous materials response and cleanup

Workers who maintain digital systems infrastructure supporting hazardous materials management operations

 
 

FINANCIAL SERVICES

Workers who are needed to process and maintain systems for processing financial transactions and services
(e.g., payment, clearing, and settlement; wholesale funding; insurance services; and capital markets activities)
Workers who are needed to provide consumer access to banking and lending services, including ATMs, and to
move currency and payments (e.g., armored cash carriers)

Workers who support financial operations, such as those staffing data and security operations centers

CHEMICAL

Workers supporting the chemical and industrial gas supply chains, including workers at chemical manufacturing
plants, workers in laboratories, workers at distribution facilities, workers who transport basic raw chemical
materials to the producers of industrial and consumer goods, including hand sanitizers, food and food
additives, pharmaceuticals, textiles, and paper products.

Workers supporting the safe transportation of chemicals, including those supporting tank truck cleaning
facilities and workers who manufacture packaging items

Workers supporting the production of protective cleaning and medical solutions, personal protective equipment,
and packaging that prevents the contamination of food, water, medicine, among others essential products
Workers supporting the operation and maintenance of facilities (particularly those with high risk chemicals and/
or sites that cannot be shut down) whose work cannot be done remotely and requires the presence of highly
trained personnel to ensure safe operations, inciuding plant contract workers who provide inspections

Workers who support the production and transportation of chlorine and alkali manufacturing, single-use
plastics, and packaging that prevents the contamination or supports the continued manufacture of food, water,
medicine, and other essential products, including glass container manufacturing

DEFENSE INDUSTRIAL BASE

Workers who support the essential services required to meet national security commitments to the federal
government and U.S. Military. These individuals, include but are not limited to, aerospace; mechanical and
software engineers, manufacturing/ production workers; IT support; security staff; security personnel;
intelligence support, aircraft and weapon system mechanics and maintainers

Personnel working for companies, and their subcontractors, who perform under contract to the Department of
Defense providing materials and services to the Department of Defense, and government-owned/contractor-
operated and government-owned/government-operated facilities

 
